DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 9, and 15, generally, none of the prior art references of record, including, but not limited to: US_20190379604_A1_Li, US_20180115548_A1_Edsall, US_20200322837_A1_Mihaly, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Li discloses a process of the congestion control service which includes determining whether congestion exists relative to packets and a queue of a network device, and estimating a communication metric value when congestion exists. A differentiated service field of an Internet Protocol header of each packet is used to carry a portion of the communication metric value. The congestion control service transmits the packets, which include the communication metric value, to an end device. The end device may use the communication metric value to adjust a transmission rate of subsequently transmitted packets. (Li figures 2A-2C, paragraphs 36-40).
Prior art Edsall discloses the CRC of the VxLAN packet is replaced with a new calculated CRC and a resulting InsSec packet is outputted (Edsall paragraphs 34-35).
Prior art Mihaly discloses an intermediate node of a communication network forwards a first data packet from a server to a client. The intermediate node detects a congestion affecting the first data packet, generates at least one second data packet addressed to the server. The at least one second data packet indicates the detected congestion and comprises verification information enabling the server to verify that the indicated congestion relates to the first data packet (Mihaly figure 3).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “stripping, by the second computing device, the congestion data from the response packet to reconstruct an original response packet; shaping, by the second computing device, network traffic based on the congestion data; and transmitting, by the second computing device, the original response packet to the sender” as stated in independent claim 1 and similar limitations as stated in independent claims 9 and 15 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.H/Examiner, Art Unit 2471         

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471